In a child protective proceeding pursuant to Family Court Act article 10, the nonparty father appeals from an order of the Family Court, Kings County (Olshansky, J.), dated March 10, 2009, which, upon the granting of the mother’s motion pursuant to Family Court Act § 1028, paroled the subject child to the mother pending determination of the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the temporary order paroling the child to the respondent mother pursuant to Family Court Act § 1028 has been rendered academic and must be dismissed because the order was superseded by a subsequent order of disposition dated July 16, 2009 (see Matter of Angelique L., 42 AD3d 569 [2007]; Matter of John S., 26 AD3d 870 [2006]; Matter of Desiree C., 7 AD3d 522 [2004]; Matter of Joyce SS., 245 AD2d 962 [1997]). Prudenti, P.J., Balkin, Leventhal and Austin, JJ., concur.